EXHIBIT 99 Consent of Independent Registered Public Accounting Firm Oncologix Tech, Inc. Grand Rapids, Michigan We hereby consent to the incorporation by reference in the Form S-8 Registration Statement as filed on May 29, 2001, relating to the consolidated financial statements and schedules of Oncologix Tech, Inc. appearing in the Company’s Annual Report on Form 10-K for the year ended August 31, 2010. We also consent to the reference to us under the caption “Experts” in the aforementioned Registration Statement. /s/ CHISHOLM, BIERWOLF, NILSON & MORRILL, LLC CHISHOLM, BIERWOLF, NILSON & MORRILL, LLC Bountiful, Utah November 19c, 2010
